DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a first pillar and a second pillar,…the first pillar is formed on a top surface of the first unitary magnetic body” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant should clarify what’s intended by “the at least one first winding turn of the first conductive wire and the at least one second winding turn of the second conductive wire are respectively wound around a first pillar and a second pillar…the second pillar is integrally formed with a first magnetic plate as a first T-core.” Specifically, it’s not clear if the first and second pillars two different portions of a singled piece or separate pieces, and if the first pillar is also integrated formed with the magnetic plate. It’s also not clear how the “first pillar is formed on a top surface of the first unitary magnetic body.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani et al. (U.S. PG. Pub. No. 2006/0145804 A1) in view of Swainson (U.S. Patent No. 3,101,462).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Matsutani et al., hereinafter referred to as “Matsutani,” teaches a coupled inductor (FIGS. 33A-33C), comprising:
a first coil 715, comprising at least one first winding turn of a first conductive wire; and
a second coil 716, comprising at least one second winding turn of a second conductive wire, wherein the at least one first winding turn of the first conductive wire and the at least one second winding turn of the second conductive wire are respectively wound around a first pillar (core portion inside first coil) and a second pillar (core portion inside second coil), wherein a even though it could have been interpreted that the lower base of the magnetic body 7 and the core portions form the “T-shaped core” as claimed. 
Nonetheless, Swainson teaches a coupled inductor (FIG. 1),
wherein the second pillar (pillar 40 inside coils 30 and or 33) is integrally formed with a first magnetic plate 36as a first T-core (col. 3, lines 39-43). The combination of the T-shaped core of Swainson to the coupled inductor of Matsutani would provide “wherein a first unitary magnetic body encapsulates the at least one second winding turn and the second pillar with the at least one second winding turn being entirely disposed inside a magnetic body that is formed by the first unitary magnetic body and the first magnetic plate” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the T-shaped core as taught by Swainson to the coupled inductor of Matsutani to provide the required magnetic saturation characteristics.
With respect to claim 4, Matsutani in view of Swainson teaches the coupled inductor according to claim 1, wherein  an axis of the first pillar and the axis of the second pillar are on a same straight line (Swainson, col. 3, lines 39-43).


9.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani in view of Swainson, as applied to claim 1 above, and further in view of Yoshioka et al. (U.S. PG. Pub. No. 2017/0345551 A1).
With respect to claim 2, Matsutani in view of Swainson teaches the coupled inductor according to claim 1. Matsutani in view of Swainson does not expressly teach the first coil and the second coil are inversed coupled and the coefficient of coupling (K) of the first coil and the second coil has a negative value.
Yoshioka et al., hereinafter referred to as “Yoshioka,” teaches a coupled inductor 1A (e.g. Figs. 1-4), wherein the first coil (any L1-L4) and the second coil (any L1-L4 other than first coil) are inversed coupled and the coefficient of coupling (K) of the first coil and the second coil has a negative value (para. [0201]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic coupling coefficient as taught by Yoshioka to the coupled inductor of Matsutani in view of Swainson to provide the required magnetic coupling to meet design requirements (para. [0201]).
With respect to claim 3, Matsutani in view of Swainson and Yoshioka teaches the coupled inductor according to claim 2, wherein K is in the range: -0.4 to -0.8 (Yoshioka, para. [0201]). 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.